DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed December 14, 2020. Claims 1 – 22 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 – 9, 11, 12, 15 – 20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, 10, 14, and 17 – 19 of U.S. Patent No. 10,896,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variations in wording are present claims 1, 5, 7, 9, 10, 14, and 17 – 19 of U.S. Patent No. 10,896,021 B2 anticipate all of the limitations of claims 1, 4 – 9, 11, 12, 15 – 20, and 22, respectively, of the instant application.
In regards to Claim 1, U.S. Patent No. 10,896,021 B2 discloses a method comprising: collecting one or more environment parameters of a system processing an audio portion, wherein the one or more environment parameters include a processing frequency of the system and a memory frequency of the system (see at least, “1. A method to correct for an audio underrun condition on an audio system, comprising: analyzing environment parameters of said audio system, wherein said environment parameters include a processing system frequency and a memory frequency,” claim 1); determining a probability of an audio artifact occurring when outputting the audio portion based on the one or more environment parameters (see at least, “predicting a probability of an audio underrun condition utilizing said analyzing, wherein said predicting includes:… comparing said probability of said audio underrun

determining one or more audio correction parameters using said predicting; and adjusting at least one environment parameter from a respective original value utilizing said one or more audio correction parameters,” claim 1).
In regards to Claim 4, U.S. Patent No. 10,896,021 B2 discloses the method of Claim 1, wherein said adjusting includes increasing the processing frequency until the processing frequency reaches a maximum processing frequency value (see at least, “increasing said processing system frequency utilizing said audio correction parameters, and said processing system frequency remains at or below a maximum processing system frequency,” claim 5).
In regards to Claim 5, U.S. Patent No. 10,896,021 B2 discloses the method of Claim 1, wherein said adjusting includes increasing the memory frequency until the memory frequency reaches a maximum memory frequency value (see at least, “increasing said memory frequency utilizing said audio correction parameters, and said memory frequency remains at or below a maximum memory frequency,” claim 5).
In regards to Claim 6, U.S. Patent No. 10,896,021 B2 discloses the method of Claim 1, further comprising reversing an adjustment made during a prior audio check interval when the probability of an audio artifact occurring is not higher than the threshold (see at least, “reversing said adjusting, wherein said reversing utilizes a reduction portion and occurs when said updating indicates said probability of said audio underrun condition no longer meets or exceeds said audio underrun threshold,” claim 7).


20.0%, 25.0%, 50.0%, and 100.0%,” claim 9).
In regards to Claim 8, U.S. Patent No. 10,896,021 B2 discloses the method of Claim 1, further comprising using a deep neural network (DNN) to perform said determining (see at least, “evaluating said environment parameters utilizing a deep neural network (DNN) trained to detect said audio underrun condition,” claim 1).
In regards to Claim 9, U.S. Patent No. 10,896,021 B2 discloses the method of Claim 1, further comprising using a DNN to adjust at least one of the processing frequency, the memory frequency, or the size of an audio buffer when the probability of an audio artifact occurring is higher than a threshold (see at least, “said determining and said adjusting
utilize a second DNN,” claim 10).
In regards to Claim 11, U.S. Patent No. 10,896,021 B2 discloses the method of Claim 1, wherein the processing system frequency includes a frequency of at least one of: a CPU, a GPU, an audio system processor unit, a non-audio system processing unit, a communication channel, or a communication port (see at least, “processing system frequency,” “of said audio system,” claim 1).
Likewise, claims 12, 15 – 20, and 22 are anticipated by claims 14, 17, 17, 18, 19, 19, 19, and 19, respectfully of U.S. Patent No. 10,896,021 B2.
Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,896,021 B2 in view of Roncero Izquierdo et al. (US 2017/0063692 A1), hereinafter Roncero Izquierdo. While obvious variations in wording are present claims 1 and 14 of U.S. Patent No. 10,896,021 B2 anticipate all of the limitations of claims 2 and 13, respectfully, of the instant application except for wherein the system is a part of a mobile device, and Roncero Izquierdo discloses the features as cited in the rejection below. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mobile streaming features of R with U.S. Patent No. 10,896,021 B2 thus meeting the claimed limitations. One of ordinary skill in the art being motivated to make the combination since “mobile and remote data access” is a “rapidly growing trend,” Roncero Izquierdo [0005].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 11, 12, 13, 15, 17, 18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by of Roncero Izquierdo et al. (US 2017/0063692 A1), hereinafter Roncero Izquierdo.

Claim 1: Roncero Izquierdo discloses a method comprising: 
Roncero Izquierdo [0043]); 
determining a probability of an audio artifact occurring when outputting the audio portion based on the one or more environment parameters (see at least, “A decoding error may be issued when an occurrence of packet loss is detected during transmission. It should be noted that packet(s) loss can happen at TX 206, transmission channel 208, and/or RX 210. In one example, an error may be issued when a mismatch of TX/RX performance occurs. Note that TX/RX mismatch, for example, indicates A/V display sync, A/V artifacts, and/or smoothness miss-performance. The mismatch may occur due to A/V artifacts, video judder/tearing, audio jitter/crapping, and/or A/V lip sync. SQoS, in one aspect, is capable of monitoring and identifying A/V packet flows based on a set of predefined A/V transmission parameters. Based on the result detected, SQoS is able to adjust system configuration to achieve an optimal transmission process. An optimal transmission process should provide high A/V quality with minimal distortion. It should be noted that SQoS components can be implemented at any stages along the A/V transmission blocks. For instance, SQoS can be implemented at TX 206, RX 210, and/or channel 208,” Roncero Izquierdo [0045]); and 
adjusting at least one: of the processing frequency, the memory frequency, or a size of an audio buffer of the system when the probability of an audio artifact occurring is higher than a threshold (see at Roncero Izquierdo [0046], “SQoS includes a mechanism to detect A/V receiving sync miss-performance that may cause extra latency,” Roncero Izquierdo [0076], “The algorithm illustrates an exemplary correction if an initial deviation exceeds initial thresholds,” Roncero Izquierdo [0098]).

Claim 2: Roncero Izquierdo discloses the method of Claim 1, wherein the system is a part of a mobile device, and the audio portion is a portion of streamed audio signal (see at least, “Base station 102 or 104, also known as cell site, node B, or eNodeB, includes one or more radio towers 110 or 112. Radio tower 110 or 112 is further coupled to various UEs, such as a cellular phone 106, a handheld device 108, tablets and/or iPad® 107 via wireless communications or channels 137-139. Devices 106-108 can be portable devices or mobile devices, such as iPhone, BlackBerry®, Android®, and so on. Base station 102 facilitates network communication between mobile devices such as UEs 106-107 with S-GW 121 via radio towers 110. It should be noted that base station or cell site can include additional radio towers as well as other land based switching circuitry,” Roncero Izquierdo [0032], “Aspects of the present invention are described herein in the context of methods and/or apparatus for transmitting packet streams or packet flows using smart quality of service ("SQoS") to achieve optimal audio/video ("A/V") quality,” Roncero Izquierdo [0019]).

Claim 4: Roncero Izquierdo discloses the method of Claim 1, wherein said adjusting includes increasing the processing frequency until the processing frequency reaches a maximum processing frequency value (see at least, “SQoS is able to instruct TX to increase or decrease bit rate to improve overall A/V quality. SQoS also detects different types of packet loss scenarios. For instance, upon detecting a burst of packet loss, SQoS may instruct TX to decrease bit rate during the subsequently encoding process. Similarly, if a scenario of no packet loss is detected, SQoS may instruct to increase bit rate to refine transmission performance,” Roncero Izquierdo [0074]).

Claim 6: Roncero Izquierdo discloses the method of Claim 1, further comprising reversing an adjustment made during a prior audio check interval when the probability of an audio artifact occurring is not higher than the threshold (see at least, “Buffer 302, in one example, is a first-in first-out ("FIFO") memory component. Depending on the network traffic, data type, and network bandwidth, an optimal buffering capacity associated to buffer 302 can be obtained. In one aspect, SQoS is able to adjust buffering capacity of buffer 302 repeatedly and/or dynamically in a real-time based on the adaptive latency estimate. Different buffer size determines different latency time. During the packet transmission, SQoS continuously collects buffer status statistics, so after analyzing those statistics, adjust the buffer capacity in accordance with a preliminary adaptive latency estimate until an optimal or almost optimal buffering capacity is obtained. It should be noted that the optimal buffering capacity for buffer 302 may be reached after a period of adjustments,” Roncero Izquierdo [0051], “SQoS is able to instruct TX to increase or decrease bit rate to improve overall A/V quality. SQoS also detects different types of packet loss scenarios. For instance, upon detecting a burst of packet loss, SQoS may instruct TX to decrease bit rate during the subsequently encoding process. Similarly, if a scenario of no packet loss is detected, SQoS may instruct to increase bit rate to refine transmission performance,” Roncero Izquierdo [0074]).

Claim 7: Roncero Izquierdo discloses the method of Claim 6, wherein the adjustment is reversed by a step value that is a fraction of the adjustment (see at least, “It should be noted that the algorithm to perform encoding estimation 408 may be based on an initially defined bit rate. In operation, if packet loss occurs, TX may be instructed to lower the bit rate until a scenario of no packets loss is reached. The reference encoding bit rate is accordingly established. If no packets loss happens during the last REF BR_INITIAL_TIME, increasing encoding bit rate is carried out until continuous packets loss start to happen. The ( encoding) bit rate decreases if the frequency of packet loss is logic one (1 ). The ( decoding) bit rate increases if the frequency of packet loss is logic zero (0),” Roncero Izquierdo [0075]).

Claim 11: Roncero Izquierdo discloses the method of Claim 1, wherein the processing system frequency includes a frequency of at least one of: a CPU, a GPU, an audio system processor unit, a non-audio system processing unit, a communication channel, or a communication port (see at least, “The exemplary A/V encoding characteristics or parameters could be bit rate, bandwidth, video INTRA refresh, video GOP configuration and/or data type. During transmission, the source such as TX 206 can be adjusted in real-time based on the adaptive latency estimate,” Roncero Izquierdo [0043]).

Claims 12, 13, 15, and 17 are substantially similar in scope to claims 1, 2, 4, and 6, respectfully, and therefore are rejected for the same reasons.

Claims 18 and 22 are substantially similar in scope to claims 1 and 11, respectfully, and therefore are rejected for the same reasons.

Allowable Subject Matter
Claims 3, 10, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652